      Case 5:18-cv-00293-BSM Document 79 Filed 05/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

NICKARLOS A. BANKS,                                                         PLAINTIFF
ADC #106872

v.                        CASE NO. 5:18-CV-00293 BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 13th day of May, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
